Citation Nr: 1715960	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  13-05 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1961 to April 1964. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the White River Junction, Vermont, Regional Office (RO) of the Department of Veterans Affairs (VA). 
The claim was previously remanded by the Board in an April 2015 decision for further development. That development was complete and jurisdiction has been returned to the Board. 



FINDINGS OF FACT

During the pendency of the appeal, the Veteran's hearing loss disability manifested as no worse than Level II hearing loss in either ear.

CONCLUSION OF LAW

A compensable rating for bilateral hearing loss disability is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.85, 4.86, Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). The Veteran's representative has not raised issue with notice or duty to assist issues for this claim. 
II. Increased Rating - Bilateral Hearing Loss Disability

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2016). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2016).

In the case of an initial or increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. For an initial rating, the effective date for service connection is used if not on appeal. Id. As this claim for increased rating of the Veteran's bilateral hearing loss is an initial rating and the Veteran has not appealed the effective date, the Board has considered all evidence for an increased rating from the effective date of July 2012 to the present.

The Veteran's bilateral hearing loss disability is currently rated as noncompensable disabling under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2016). 

Under DC 6100, a disability rating for hearing loss is determined by a mechanical application of the Rating Schedule to the numeric designations assigned based upon audiometric test results. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears. See 38 C.F.R. § 4.85. 

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled Maryland CNC speech discrimination test and a puretone audiometry test. Examinations will be conducted without the use of hearing aids. 38 C.F.R. § 4.85(a). 

As discussed below, the Board has carefully reviewed the evidence of record during the relevant temporal period from July 2012 to the present and finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable disability rating for bilateral hearing loss. 

A VA audiology examination in October 2012 revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

1000
2000
3000
4000
Average
RIGHT
40
40
50
50
45
LEFT
35
45
40
55
44

Speech recognition scores based on the Maryland CNC Test were 94 percent in the right ear and 94 percent in the left ear. The examiner diagnosed bilateral sensorineural hearing loss. The Veteran noted the effects upon the Veteran's ordinary conditions of daily life such as reduced hearing for communication and phone use. It is also hard for the Veteran to hear in large crowds and auditoriums. 

The Veteran withdrew his hearing loss claim in November 2012, but then reinstated his appeal in March 2013, claiming that his hearing had continued to deteriorate. 

Another VA examination was given in May 2015. Audiologic testing at that time revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

1000
2000
3000
4000
Average
RIGHT
45
45
55
60
51
LEFT
45
55
50
60
53

Speech recognition scores based on the Maryland CNC Test were 84 percent in the right ear and 84 percent in the left ear. Based on the foregoing results, the VA examiner diagnosed bilateral sensorineural hearing loss and this time the Veteran reported functional impact upon the ordinary conditions of daily life, included the inability to communicate without asking a second and third time to have things repeated. 

In order to determine the appropriate disability rating for the Veteran's hearing loss based upon the audiologic results discussed above, the Board first looks to Table VI of DC 6100 as directed by 38 C.F.R. § 4.85(b). 

The October 2012 VA examination showed that the Veteran's puretone threshold average on the right side was 45 decibels with 94 percent speech discrimination; therefore, Table VI assigns the Roman numeral I to the right ear. The Veteran's left ear puretone threshold average was 44 decibels, with speech discrimination of 94 percent; therefore, Table VI indicates the assignment of Roman numeral I for the left ear. Next, DC 6100 directs to apply the Roman numerals derived from Table VI (or Table VIa), to Table VII. Specifically, the horizontal rows of Table VII represent the ear having the better hearing and the vertical columns represent the ear having the poorer hearing. The percentage evaluation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(e). Where the column for Roman numeral I and the row for Roman numeral I intersect, Table VII reveals that a noncompensable disability rating is warranted.

The May 2015 VA examination showed that the Veteran's puretone threshold average on the right side was 51 decibels with 84 percent speech discrimination; therefore, Table VI assigns the Roman numeral II to the right ear. The Veteran's left ear puretone threshold average was 53 decibels, with speech discrimination of 84 \percent; therefore, Table VI indicates the assignment of Roman numeral II for the left ear. Where the column for Roman numeral II and the row for Roman numeral II intersect, Table VII reveals that a 0 percent rating is warranted. 

In conclusion, based on the foregoing, and following a review of the relevant evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable disability rating. In sum, an increased compensable disability rating on a schedular basis for bilateral hearing loss is not warranted for any period on appeal. As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record in regard to the increased rating claim for bilateral hearing loss disability.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); see also Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, the evidence does not indicate that the Veteran's bilateral hearing loss completely precludes him from securing or following a substantially gainful occupation. While some functional impact is documented resulting from his service-connected hearing loss, even potentially requiring use of a hearing aid, there is no indication that his service-connected hearing loss completely precludes him from securing or following a substantially gainful occupation. Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record in conjunction with the instant appeal. See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss disability is denied. 



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


